Case 1:16-cr-00640-BMC Document 468 Filed 12/14/18 Page 1 of 1 PageID #: 6612
                                                                                      1301 Avenue of the Americas, 40th Floor
                                                                                                  New York, NY 10019
                                                                                                                 10019-6022
                                                                                                          PHONE   212.999.5800
                                                                                                            FAX   212.999.5899
                                                                                                              www.wsgr.com




                                               December 14, 2018

VIA CM/ECF
    CM/

The Honorable Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New
          N York  ork 11201

       Re:     United States v. Mark Nordlicht, et al.,
                                                   al., No. 1:16
                                                            1:16-cr-00640
                                                                    00640-BMC
                                                                          BMC


Dear Judge Cogan:

        We represent Defendant David Levy in the above
                                                     above-referenced
                                                             referenced action. Wee write to
respectfully request leave to file under seal Defendants’ reply papers in support of Defendants’
Motion to Dismiss for Prosecutorial Misconduct and Defendants’ Motion to Employ a Jury
Questionnaire as Part of Voir Dire.
                                Dire. Each of these replies quotes from the Government’s Response to
the Defendants’ Motion
                 Motion to Dismiss the Indictment, which the Government requested to file under
seal.. Although we do not believe the quoted material requires redaction under the terms of the
Court’s Order denying the Government’s request,
                                            request see Dkt. No. 455, in an abundance of caution, we
request leave to file these reply papers under seal until the Government has publicly filed their
opposition pursuant to the aforementioned Order.
                                             O


                                                        Respectfully submitted,

                                                        WILSON SONSINI GOODRICH & ROSATI
                                                        Professional Corporation

                                                        s/ Michael S. Sommer
                                                        Michael S. Sommer
                                                        Morris J. Fodeman


Cc: All Counsel of Record (via CM/ECF)
                               CM/




             AUSTIN    BEIJING
                       BE      BOSTON
                                    N   BRUSSELS   HO
                                                    ONG KONG LONDNDON LOS ANGEL
                                                                              ELES  NEW YORK
                                                                                           K   PALO ALTO
                      SAN
                       AN DIEGO SAN FR
                                     RANCISCO   SEATT
                                                   TTLE  SHANGHAII WASHINGTON, D
                                                                               DC          ON, DE
                                                                                   WILMINGTON
